Citation Nr: 1215314	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  07-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to the Veteran's service-connected fracture of the coccyx.

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected cervical spine disorder.

3.  Entitlement to a compensable rating for the Veteran's service-connected sinusitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1962 to June 1988. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In April 2009 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file.  

The Board previously remanded this matter in December 2009 and September 2011.  

In December 2009, this case was remanded for further development of the issues on appeal.  After the case was returned to the Board, the Veteran was notified by letter dated in August 2011 that the Veterans Law Judge who conducted his April 2009 Travel Board hearing was no longer with the Board.  The Board then offered the Veteran the opportunity to have an additional hearing before a different Veterans Law Judge, so that he might address his claim before a judge at the Board who would then adjudicate the issues on appeal.  See 38 C.F.R. §§ 20.703, 20.1304 (2011) (rules governing requests for hearings).  

In a September 2011 reply to that letter the Veteran informed the Board that he did desire an additional Travel Board hearing.  As such, the Board remanded this matter in September 2011 so that a hearing could be conducted.  The second hearing was conducted by the undersigned in December 2011.  The record indicates, however, that a written transcript of that hearing could not be produced.  The Board therefore requested from the Veteran whether he wanted an additional hearing.  In March 2012, the Veteran indicated that he did desire an additional Travel Board hearing.   

As such, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Since the RO schedules Travel Board hearings, a remand of this matter to the RO is required.  

The RO should schedule the Veteran for an additional hearing before a Veterans Law Judge (VLJ) at the Regional Office pursuant to his March 2012 request.  The RO should notify the Veteran of the date and time of his hearing, in accordance with 38 C.F.R. § 20.704(b) (2011).  If the Veteran no longer desires the requested hearing a signed writing to that effect must be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



